May 24, 1949.
This is an attempt by the method of a petition to the Court of General Sessions for Anderson County seeking injective relief to have the Court pass upon the validity of a sentence pronounced upon the appellant at the September, 1947, term of General Sessions Court in and for said Anderson County, when he entered a plea of "Guilty" to an indictment charging him with the nonsupport of his wife, violation of Section 1123 of the Code of 1942.
This petition was filed more than sixteen months subsequent to the pronouncement of the sentence above referred to, there having been no appeal from the sentence, and the sole relief sought by the petition was an order temporarily enjoining and forbidding all officers of the law from arresting the appellant by reason of his noncompliance with the terms of the sentence that had been pronounced upon him, until a Court having jurisdiction passes upon and determines the legality of the sentence, or orders any other and further part of the sentence to be complied with. For sixteen months the appellant had complied with the terms of the sentence.
The Honorable J. Frank Eatmon, the Judge presiding over the term of the General Sessions Court for Anderson County at the time of the presentation of the petition (but not the sentencing Judge), after hearing arguments pro andcon, denied the relief sought, and rightly so. It is sufficient to say that a General Sessions Court does not have jurisdiction to grant injunctive relief. Section 565, Code of 1942.
Appeal dismissed.
   FISHBURNE, STUKES, TAYLOR and OXNER, JJ., concur. *Page 527